Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 4 is objected to because of an informality: the word “a” should be inserted before “backside” in line 8. Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The preambles of claims 1 and 4 respectively recite: a method for creating and using a generic part holder in holding a variety of part sizes and shapes while they receive printing from a 3-D printer, and, a method for creating a 3-D insert for use in a 3-D printer. The term “3D printer” has a well understood meaning in the art as a printer that can make three-dimensional objects via additive manufacturing. One of skill in the art would not interpret print heads that inject marking material as a 3D printer. As Applicant’s specification states, Applicant’s invention is directed to printing marking material on a 3D object (paras. [0004]-[0006] & [0016] of Applicant’s originally filed specification). Nowhere in Applicant’s originally filed specification does it teach 3D printing on the 3D object. 3D printing is only mentioned when producing the insert via additive manufacturing.
	Therefore, since Applicant’s specification does not teach 3D printing on the 3D object, and the term “3D printer” has a well understood meaning in the art that does not include printing logos or other graphics on 3D objects, one of skill in the art would not reasonably believe Applicants were in possession of the claimed invention.
	For purposes of examination, the term “3D printer” as used in the preambles will be interpreted to include a printer capable of printing on a 3D object.
Claims 2, 3, and 5-17 are rejected for depending from one of claims 1 and 4.	
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 4 recite providing a non-rotatable part/object. It is unclear what is meant by this limitation. The parts/objects are capable of being rotated, and the specification does not use the term “non-rotatable”. For purposes of examination, this limitation will be interpreted to mean that the part/object is capable of being non-rotatably secured to the part holder.
Claim 1 recites providing a blank insert and, subsequently, fabricating an insert. In light of Applicant’s specification, it is unclear if the insert is fabricated based on the CAD model of the blank insert, or if the claim requires a blank insert as recited, and, the fabricated insert is referring to a completely different component. For purposes of examination, the fabricated insert will be interpreted to be the blank insert after all the CAD steps have been done to it. If this is the correct interpretation, the examiner recommends amending the claim as such, for example:
fabricating an insert, wherein fabricating the insert comprises the steps of:
	providing a blank insert …;
	3-D scanning said part;
	[all the computer aided design steps].
Claim 4 recites providing a blank insert and, subsequently, printing said blank insert. It is unclear if these are the same part, or if they are separate physical parts. In light of the specification, the examiner will interpreted the printed blank insert the blank insert after all the CAD steps have been done to it. If this is the correct interpretation, the examiner recommends amending the claim as such, for example:
printing an insert on a 3-D printer, wherein printing the insert comprises the steps of:
	providing a blank insert …;
	scanning …;
	[all the computer aided design steps and providing openings/channels steps].
Claim 16 recites said holder plate is non-rotatable. It is unclear what is meant by this limitation. The holder plate is capable of being rotated, and the specification does not use the term “non-rotatable”. For purposes of examination, this limitation will be interpreted to mean that the holder plate is capable of being non-rotatably secured to another component of the object holder.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPub No. 2014/0300675 (“Miller”) in view of US Patent No. 9,690,274 (“Markov”), USPGPub No. 2003/0202095 (“Shultz”) and USPGPub No. 2012/0306987 (“Kim”).
Claim 4 recites a method for creating a 3D insert for use in a 3D printer. Miller is directed to a part holder 106, 108, & 110/800 having a 3D shape for use in a printer configured to print on 3D objects (figs. 1 & 8, paras. [0002]-[0003]). Claim 4 recites providing a detached and movable universal object holder with a recessed portion therein. Miller teaches universal object holder 106,108, & 110/800 (figs. 1 & 8). One of ordinary skill in the art will readily appreciate that the base 106 is movable and detached to the floor/ground and surrounding objects so that the base 106 may be delivered/transported to a desired destination and positioned at a desired location within the destination. Element 110/800 of object holder may be manufactured to hold articles of different sizes/shapes by changing the shape of recess 210 
Claim 4 also recites providing a non-rotatable object to be held stationary within said recessed portion of said detached and movable universal object holder. Miller teaches to provide part 300/830 to be held in the recess 210 of the object holder in a stationary and non-rotatable manner (figs. 3 & 8, para. [0044]). The part is configured to be printed on by printing system 104 (figs. 1 & 6, para. [0050]). Claim 4 further recites providing a holder plate as part of said detached and movable object holder. Miller teaches the object holder comprising a holder plate 108 that supports cylinder 110 (fig. 1).
Miller fails to explicitly teach providing a blank insert including a front face and backside; create a solid model of said object; processing the geometry from said scanning of said object with computer aided design software to overlay the object geometry on said front face of said blank insert; and using said computer aided design software to subtract features located on a backside of said object from said front face of said blank insert. However, these limitations would have been obvious in view of Markov.
Markov is directed to a part holder that is capable of receiving custom support devices to support physical parts of differing sizes and shapes during manufacturing (col. 1 lines 14-17 & 56-64, col. 4 lines 36-39), such as receiving printing from a 3D printer (col. 6 line 61 – col. 7 line 2). Markov teaches to provide a virtual part and virtual support stock, i.e. blank insert, to a computer aided drafting machine (col. 6 lines 7-14, col. 7 line 57 – col. 8 line 4). Similarly to Miller, Markov teaches to provide recesses in the virtual support device that complement the external profile of the surfaces of the virtual part that will contact the support device (col. 12 lines 47-58). Markov teaches to achieve this by virtually subtracting the geometry of the virtual part from the virtual support device, which can include subtracting all or some of the volume of virtual part from the virtual support device (figs. 5-11, col. 13 lines 28-33). 
It would be obvious modify Miller such that the recess in the cylindrical insert 110 is formed by creating a virtual part and a virtual support stock, and forming a recess in the virtual support stock by overlaying the virtual part on the virtual support stock to subtract all of the 
Claim 4 recites providing openings in said insert; and providing vacuum channels in said backside of said blank insert. Miller teaches to provide vacuum channels 816, 826 in the insert 800, as well as providing openings/gaps 810, 820 in insert 110 configured to hold parts 830, 832 therein (figs. 4 & 8, paras. [0047] & [0060] – [0062]).
Claim 4 further recites printing said blank insert on a 3-D printer. This limitation would have been obvious in view of a separate teaching of Markov not yet used in the current rejection.
Markov teaches that the support device may be manufactured through subtractive manufacturing, additive manufacturing such as 3D printing, or any other suitable technique (col. 6 lines 61-67, col. 26 lines 38-41 & 63-64). 
It would have been obvious to modify Miller et al. to substitute the subtractive manufacturing process with a 3D printing process. In this case, Miller et al. teach manufacturing the cylindrical insert through subtractive manufacturing (Miller, para. [0043]). Markov teaches one of ordinary skill in the art that subtractive and additive manufacturing processes are interchangeable when fabricating support devices to hold a 3D object to be printed on. As such, it would have been predictable to fabricate the support device of Miller et al. via 3D printing. 
Miller in view of Markov fail to explicitly teach said holder plate including a sole vacuum port. However, this limitation would have been obvious in view of Kim. 
Kim is directed to a printing apparatus for printing on a 3D object (para. [0003]). Kim teaches to provide an object holder 80 on a base 16 (figs. 5 & 13, para. [0144]). The holder 80 has a plurality of suction holes 84 to maintain the 3D object at a current position (paras. [0146] 
It would be obvious to provide an aperture in base 106 and plate 108 of Miller et al. (Miller, fig. 1) for vacuum line 126 to travel through so that vacuum line 126 has a more direct route to support device 110 and help prevent the vacuum line from interfering with people/objects moving in the vicinity of the base 106. In this case, Miller et al. teach vacuum line 126 to travel around base 106 and plate 110 to connect to support device 110 (Miller, fig. 1). Kim teaches one of ordinary skill in the art that instead of traveling around plates, the vacuum line can extend through the plate that support device rests on. Those of ordinary skill in the art will find it predictable to provide a sole port on plate 108, for the purpose of allowing a vacuum line to extend therethrough, without interfering with the function of plate 108. 
Miller et al. fail to explicitly teach scanning said object with a 3-D scanner. However, this limitation would have been obvious in view of Shultz.
Shultz is directed to three-dimensional scanning of objects (para. [0002]). Shultz teaches that it is known to use 3D scanning to record the shape of an object in three dimensions for the purpose of creating a 3D representation of the object in CAD or other computer programs (fig. 2, paras. [0003], [0004], [0026] & [0028]).
It would be obvious to modify Miller et al. to 3D scan the object to be printed on in order to create the virtual part used in the CAD machine. In this case, Miller et al. teach forming cylindrical insert 110 by creating a virtual part and a virtual support stock, and forming a recess in the virtual support stock by overlaying the virtual part on the virtual support stock to subtract all of the volume of the virtual part from the virtual support device. Shultz teaches one of ordinary skill in the art that it is predictable to create a 3D representation of an object in CAD or other computer programs by 3D scanning the object. As such, it would be obvious and predictable to create the virtual parts and stocks by scanning them with a 3D scanner, and that doing so will provide virtual parts that can be used to form the insert 110 of Miller et al.
Regarding claim 5, Miller et al. fail to explicitly teach cleaning said insert. The examiner is taking official notice that it is well known in the manufacturing arts to clean manufactured 
Claim 6 recites inserting grippers into said openings in said blank insert. Miller teaches to insert first and second gaskets 812, 822 in openings/gaps 810, 820 within said insert (Miller, fig. 8, para. [0060] & [0061]).
Claim 7 recites mounting said blank insert into said holder plate. Miller et al. teaches to mount, or fixedly assemble, the insert 110/800 into the holder plate 108 so that printing may be carried out on the part (Miller, fig. 1, para. [0026]).
Claim 8 recites connecting said vacuum channels in said insert to said at least one vacuum port in said holder plate. Miller et al. teach the vacuum line 126 to travel from vacuum tank 124, through a port on the base 106 and holder plate 108, and connect to support device 110 (Miller, fig. 1, see rejection to claim 4, above). As such, the vacuum channels are connected with the vacuum port such that the vacuum channels within the support device are in fluid communication with a volume within the vacuum port on the holder plate 108, i.e. the volume within vacuum port that is also enclosed by vacuum line 126.
Regarding claim 9, Miller et al. fail to explicitly teach providing said holder plate with multiple vacuum ports. However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B). In this case, Miller et al. teach providing a vacuum port in holder plate so that a vacuum line can extend therethough and connect to an end of insert. It would be obvious to supply a second vacuum line to connect to the opposite end of insert, wherein the second vacuum line extends through a second port provided in holder plate. One of ordinary skill in the art will readily appreciate that adding a second vacuum line will increase the suction force in the insert, however, Applicant’s specification does not assert any new and unexpected result of providing multiple vacuum ports instead of one.
Claim 10 recites connecting said vacuum channels in said insert to said multiple vacuum ports in said holder plate. As detailed in the rejection to claim 9, above, it would be obvious to provide two vacuum lines to the insert that each extend through separate ports within the holder plate. As such, the vacuum channels are connected with the vacuum ports such that the 
Claim 16 recites said holder plate is non-rotatable. Miller teaches the holder plate 108 to be stationary (para. [0026]).
Claim 17 recites said object has a non-truncated shape. Miller teaches the object, which can be a shin guard, knee pad, footwear, etc. (paras. [0019] & [0021]), has a non-truncated shape (fig. 3, para. [0021] & [0044]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KYLE COOK/
Examiner, Art Unit 3726

/Ryan J. Walters/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”